UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4825


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANSELMO LEONIDAS RIVAS-LOVO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00064-HEH-1)


Submitted:    April 21, 2009                 Decided:   June 11, 2009


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Dana J. Boente, Acting United States Attorney,
Richard D. Cooke, S. David Schiller, Assistant United States
Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anselmo Leonidas Rivas-Lovo pleaded guilty to illegal

reentry       after    deportation             following          a     conviction     for        an

aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).        He   was    sentenced           to       fifty    months    of     imprisonment.

Rivas-Lovo appeals his sentence, arguing that the sentence is

substantively unreasonable.                Finding no error, we affirm.

               A sentence is reviewed for reasonableness, applying an

abuse of discretion standard.                   Gall v. United States, 128 S. Ct.

586, 597 (2007); see also United States v. Abu Ali, 528 F.3d

210, 260 (4th Cir. 2008), cert. denied, 129 S. Ct. 1312 (2009).

The appellate court must first determine whether the district

court committed any “significant procedural error,” Gall, 128 S.

Ct. at 597, and then consider the substantive reasonableness of

the    sentence,      applying       a    presumption             of    reasonableness       to    a

sentence within the guidelines range.                           Abu Ali, 528 F.3d at 261;

see also Gall, 128 S. Ct. at 597; Rita v. United States, 551

U.S.    338,    ___,      127   S.       Ct.    2456,          2462-69    (2007)     (upholding

presumption of reasonableness for within-guidelines sentence).

               Rivas-Lovo        argues                 that      the      presumption            of

reasonableness        should    not       apply          to     his    sentence    because    the

guideline under which he was sentenced is not based on empirical

study conducted by the Sentencing Commission.                               We disagree and

apply     a      presumption         of         reasonableness             to      Rivas-Lovo’s

                                                    2
within-guidelines           sentence.            See         United         States    v.

Mondragon-Santiago, __ F.3d __, __, 2009 WL 782894, at *9 (5th

Cir. Mar. 26, 2009).

            Rivas-Lovo         next     argues        that     his     sentence       is

unreasonable because it does not further the sentencing goals

contained in 18 U.S.C. § 3553(a) (2006).                     We have reviewed the

record   and     conclude    that     Rivas-Lovo      has    failed    to    rebut   the

presumption      of   reasonableness.           We    thus     find    the     sentence

reasonable.

            We    therefore      affirm    the     judgment      of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented      in    the     materials

before   the     court   and    argument      would    not    aid     the    decisional

process.

                                                                               AFFIRMED




                                          3